Petition to have William H. Blair declared incompetent by reason of want of understanding, to manage his affairs was heard before the clerk and a jury. From an adverse verdict and judgment the respondent appealed to the Superior Court in term. On the trial in the Superior Court there was verdict for respondent, whereupon the court, in its discretion, set aside the verdict and ordered the case docketed for trial at a subsequent term. Respondent appealed.
The action of the court, in the exercise of its discretion, in setting aside the verdict is not reviewable, in the absence of evidence of abuse of discretion, and the appeal therefrom must be dismissed. Jarrett v. Trunk Co., 142 N.C. 466, 55 S.E. 338; In Te Beal, 200 N.C. 754, 158 S.E. 388; Privette v. Allen, ante, 662, 55 S.E.2d 188.
Appeal dismissed.